t c summary opinion united_states tax_court rogelio and stephanie darlene martinez petitioners v commissioner of internal revenue respondent docket no 17698-09s filed date rogelio martinez and stephanie darlene martinez pro sese thomas r mackinson and nicholas doukas for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent moves to dismiss this case on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 as explained below we shall grant respondent’s motion background at the time that the petition was filed rogelio and stephanie darlene martinez petitioners resided in the state of california on date respondent sent petitioners a notice_of_deficiency the notice_of_deficiency which was sent to petitioners by certified mail addressed to them at their last_known_address determined a deficiency of dollar_figure in their income_tax for petitioners received the notice_of_deficiency the first page of the notice_of_deficiency included the following statement if you want to contest this determination in court before making any payment you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency also included on the first page of the notice_of_deficiency was the following statement last day to file a petition with the united_states tax_court jul the 90th day after respondent mailed the notice_of_deficiency was sunday date the following day monday date was not a legal_holiday in the district of columbia the petition which was sent by fedex express fedex was received and filed by the court on thursday date the envelope containing the petition bore two shipping labels the first shipping label which had been placed inside a clear plastic pouch adhered to the envelope had been electronically generated by the sender using fedex ship manager customer- generated label the second shipping label which had been affixed to the outside of the clear plastic pouch had been electronically generated by fedex fedex-generated label as relevant the customer-generated label identifies the sender as roger martinez3 and lists a business address in bakersfield california and a business telephone number associated with that address the customer-generated label also identifies the addressee as the united_states tax_court and list sec_2 according to the fedex web site fedex ship manager is software that gives you the customer a full range of shipping functions right from your pc http www fedex com us software presumably roger martinez and petitioner rogelio martinez are one and the same the court’s correct address and zip code in washington d c in addition the customer-generated label lists a ship date of 20jul09 and a trk ending in finally the customer- generated label specifies 2day as the class of service requested by the shipper and lists the date of wed-22jul as the anticipated date of delivery the fedex-generated label lists the same trk and the same 2day class of service requested by the shipper as does the customer-generated label however immediately opposite a fedex employee number the fedex-generated label lists the date of 21jul09 as the ship date along with the date of thu-23jul as the anticipated date of delivery for the envelope in question the tracking feature of the fedex web site lists a ship date of date and a delivery date of date as relevant the shipment travel history of the tracking feature provides the following detail oddly however the customer-generated label lists as the addressee’s telephone number that of the u s coast guard eleventh district pacific area command in alameda california fedex offers several classes of delivery service within the united_states fedex 2day generally offers delivery in business days by p m see http www fedex com date time activity location jul pm shipment information sent to fedex no entry jul pm picked up bakersfield ca jul pm left fedex origin facility bakersfield ca jul am at dest sort facility washington dc jul am delivered washington dc as stated above respondent filed a motion to dismiss for lack of jurisdiction on date on the ground that the petition was not filed with the court within the time prescribed by sec_6213 or sec_7502 a hearing on respondent’s motion was held in fresno california on date discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely-filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice of after processing the mail and other deliveries the court’s intake section clocked the petition in later that morning pincite a m deficiency is mailed to file a petition with this court for a redetermination of the contested deficiency sec_6213 there is no dispute in this case that respondent mailed the notice_of_deficiency to petitioners on date the 90th day thereafter was sunday date thus the last day allowed by law to file a petition in this case was monday date which day was not a legal_holiday in the district of columbia see sec_6213 sec_7503 however as previously stated the petition was not received and filed by the court until thursday date thus the petition was not timely filed and respondent’s motion to dismiss must be granted unless the petition is deemed to have been timely filed by virtue of having been timely mailed a timely mailed petition may be treated as though it were timely filed sec_7502 thus if a petition is received by the court after the expiration of the 90-day period it is nevertheless deemed to be timely filed if the date of the u s postal service postmark stamped on the envelope in which the petition was mailed is within the time prescribed for filing id sec_301_7502-1 proced admin regs see 89_tc_321 n holding that postal service form_3877 represents direct evidence of the date of mailing of the notice_of_deficiency see also 119_tc_183 overruling various challenges by a taxpayer to the introduction into evidence by the commissioner of postal service form petitioners did not use the u s postal service to send their petition to the court nevertheless sending a petition by private delivery service pds may be treated as timely mailing in that regard petitioners appear to rely on the customer- generated label showing a ship date of 20jul09 and the acknowledgment by fedex that shipment information was sent to it on date pincite p m sec_7502 provides as follows sec_7502 treatment of private delivery services -- in general --any reference in this section to the united_states mail shall be treated as including a reference to any designated_delivery_service and any reference in this section to a postmark by the united_states postal service shall be treated as including a reference to any date recorded or marked as described in paragraph c by any designated_delivery_service paragraph c of sec_7502 requires that a designated_delivery_service record electronically to its data base kept in the regular course of its business or mark on the cover in which any item referred to in this section is to be delivered the date on which such item was given to such trade_or_business for delivery in notice_2004_83 2004_2_cb_1030 the commissioner designated inter alia fedex 2day delivery service as a pds however respondent contends that the postmark date for purposes of sec_7502 is not date but rather date which would make the petition day late and would necessitate the granting of respondent’s motion to dismiss notice_97_26 1997_1_cb_413 establishes special rules for deliveries by a pds to determine the date that will be treated as the postmark date for purposes of sec_7502 notice_97_26 c b pincite states in pertinent part special rules for determining postmark date sec_7502 requires a pds to either record electronically to its data base kept in the regular course of its business the date on which an item was given to the pds for delivery or mark on the cover of the item the date on which an item was given to the pds for delivery under sec_7502 the date recorded or the date marked under sec_7502 is treated as the postmark date for purposes of sec_7502 this notice provides rules for determining the date that is treated as the postmark date for purposes of sec_7502 there is one set of rules for the designated pdss that qualified for designation because their postmark date is recorded electronically to their data bases there is another set of rules for the designated pds that qualified for designation because its postmark date is marked on the cover of an item as applicable to items delivered by fedex notice_97_26 c b pincite states in relevant part an electronically generated label is applied to the cover of all items delivered by fedex including those items that already have an airbill attached the date on which an item is given to fedex for delivery is marked on the label there are two types of labels which are distinguishable from each other one type although notice_97_26 1997_1_cb_413 has been modified over the years on several occasions it continues to state the special rules as applicable to domestic_service to determine the date that will be treated as the postmark date for purposes of sec_7502 see notice_2004_83 2004_2_cb_1030 of label is generated and applied to an item by a fedex employee the other type of label is generated using computer_software and or hardware provided by fedex and applied to an item by a customer the date that will be treated as the postmark date for purposes of sec_7502 is determined under the following rules if an item has a label generated and applied by a fedex employee the date marked on that label is treated as the postmark date for purposes of sec_7502 regardless of whether the item also has a label generated and applied by the customer in the instant case the envelope in question bears two shipping labels an electronic label generated by the customer ie the shipper and placed inside the clear plastic pouch affixed to the envelope and an electronic label generated by a fedex employee and affixed to the outside of the clear plastic pouch under these circumstances notice_97_26 states that the fedex-generated label controls c b pincite and significantly the postmark date on the fedex- generated label reflects a date after the last day to timely file a petition with this court the acknowledgment by fedex that shipment information was sent to it on date pincite p m is unavailing for at least two reasons first it is the date on the electronic label that controls not the date that the shipper notifies fedex that he or she has an envelope for shipment and requests that it be picked up austin v commissioner tcmemo_2007_11 see also lindstrom v commissioner tcmemo_2007_243 second petitioners have failed to show that p m was before the cutoff time for east coast shipments and that pickup by fedex on date would have even been possible conclusion the date on the fedex-generated label is date that date is therefore treated as the postmark date for purposes of sec_7502 see austin v commissioner supra in view of the foregoing we hold that the petition was not filed within the requisite period prescribed by sec_6213 and that this case must therefore be dismissed for lack of jurisdictiondollar_figure it should be recalled that the petition was delivered to the court days later on date ie within the normal delivery time for fedex 2day service although petitioners cannot pursue their case in this court they are not without a judicial remedy specifically petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if their claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 n to reflect the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered
